         Case 1:19-cv-00565-NONE-BAM Document 21 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     PATRICK HALL, et al.,                              Case No. 1:19-cv-00565-NONE-BAM
 8
                    Plaintiffs,                         ORDER GRANTING STIPULATION TO
 9                                                      CONTINUE TRIAL AND RELATED
             v.                                         DATES
10
     KRAFT HEINZ FOOD COMPANY (LLC), et (Doc. No. 20)
11   al.,

12                  Defendants.

13

14         Currently before the Court is the parties’ second stipulation to modify the scheduling

15 order in this case. (Doc. No. 20.) Pursuant to the stipulation of the parties, and good cause

16 appearing, the Court GRANTS the parties’ request. To accommodate the Court’s calendar as

17 well as the availability of judges to decide this case, and in light of the Standing Order issued

18 by District Judge Dale A. Drozd (Doc. No. 17-1), IT IS HEREBY ORDERED that the

19 Scheduling Order (Doc. No. 16) is modified as follows:
20
           Non-Expert Discovery
21         Cutoff:                                              August 8, 2020

22         Expert Discovery Cutoff:                             October 23, 2020
23
           Pretrial Motion
24         Filing Deadline:                                     November 13, 2020
25
           Pretrial Conf:                                       April 16, 2021
26                                                              1:30 p.m.
                                                                Dept 4 (NONE)
27

28


                                                    1
         Case 1:19-cv-00565-NONE-BAM Document 21 Filed 08/04/20 Page 2 of 2


 1         Trial:                                               June 1, 2021
                                                                8:30 a.m.
 2                                                              Dept 4 (NONE)

 3          All other deadlines set forth in the Scheduling Order remain unchanged.

 4          The Court notes that the parties filed their stipulation on July 31, 2020, nearly two

 5 months after the non-expert discovery deadline had lapsed on June 9, 2020. (See Doc. Nos. 19,

 6 20.) The parties are cautioned that future requests for extensions brought after the applicable

 7 deadline has expired will be denied as untimely. See L.R. 144(d).
            The parties are also advised that no further extensions or modifications of the deadlines
 8
   in this case will be granted absent a demonstrated showing of good cause. Good cause may
 9
   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any
10
   such future difficulties should be explained.
11

12
     IT IS SO ORDERED.
13

14     Dated:       August 3, 2020                          /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
